UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1478



MICHAEL D. WILKINS,

                                              Plaintiff - Appellant,

          versus


ROBERT E. HAWTHORNE, Personally and as Attor-
ney for the Benchmark Community Bank and in
his Capacity as Sole Acting Trustee; JAMES A.
MURRAY; BENCHMARK COMMUNITY BANK; ANZILIA W.
MURRAY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-99-789-3)


Submitted:   July 27, 2000                 Decided:   August 2, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael D. Wilkins, Appellant Pro Se.         James Corbin Bodie,
THOMPSON, SMITHERS, NEWMAN, WADE & CHILDRESS, Richmond, Virginia;
Donald Francis Lynch, III, LECLAIR RYAN, P.C., Richmond, Virginia;
James Joseph Burns, Elizabeth Powell Mason, WILLIAMS, MULLEN, CLARK
& DOBBINS, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Michael D. Wilkins appeals the district court’s orders award-

ing attorneys fees to Defendants resulting from their defense of

Wilkins’ complaint filed under 42 U.S.C.A. § 1983 (West Supp.

2000), and denying his motion filed under Fed. R. Civ. P. 59(e).

We have reviewed the record, the district court’s opinions, and

Wilkins’ informal appellate brief. Because Wilkins failed to chal-

lenge the bases for the district court’s rulings, he has failed to

preserve any issue for appellate review.    See 4th Cir. R. 34(b).

Accordingly, we affirm on the reasoning of the district court. See

Wilkins v. Hawthorne, No. CA-99-789-3 (E.D. Va. Mar. 10 & Mar. 23,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2